Citation Nr: 1728664	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a cervical spine disability, and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, claimed as mood changes and depression, and if so, whether the reopened claim should be granted.  

3.  Entitlement to service connection for a right hip disability. 

4.  Entitlement to a disability rating in excess of 40 percent for herniated disc, L5-S1, with post-operative residuals.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.  

6.  Entitlement to special monthly compensation based on the need for aid and attendance of another person or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

All issues other than whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for a cervical spine disability and acquired psychiatric disorder, and entitlement to service connection for a right hip disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An August 1991 rating decision denied the claims of entitlement to service connection for a mood disorder and neck disability; the Veteran did not appeal those denials, and thus, they are considered final.

2.  Evidence received subsequent to the August 1991 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.

3.  During his November 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to service connection a right hip disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a right hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for a neck disability and mood changes in an August 1991 rating decision, based on a determination that the evidence failed to show a diagnosis of a psychiatric disorder, and also failed to show the Veteran's then diagnosed cervical strain was incurred in service or consequentially related to his service-connected back disability.  He did not appeal the denials or submit any pertinent evidence within the appeal period.  Thereafter, the Veteran initiated a claim to reopen his previously denied claims in April 2012.  

The evidence of record in August 1991 consisted of the Veteran's statements, service treatment records (STRs), post-service private treatment records, outpatient VAMC treatment records, and two VA examinations.  

The evidence received after the expiration of the appeal period includes additional statements from the Veteran, as well as his representative, as well as additional outpatient treatment records from the Gainesville VAMC, a private psychiatric evaluation, and the reports of VA examinations performed in May 2013.  In particular, the Veteran has submitted treatment records establishing a current diagnosis of an acquired psychiatric disorder, to specifically include both a pain disorder and an adjustment disorder.  In addition, the Veteran has submitted additional statements indicating a potential relationship between his currently diagnosed cervical disc and joint disease, and his in-service wrenching injury.  These records, when taken in the light most favorable to the Veteran, provide some probative evidence tending to support his claims.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claims is warranted.  

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his November 2016 Board hearing, the Veteran requested the issue of entitlement to service connection a right hip disability be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for a cervical spine disability is granted.

New and material evidence having been presented, reopening of the claim for service connection for an acquired psychiatric disorder is granted.

The appeal for entitlement to service connection for a right hip disability is dismissed. 


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Cervical Spine

The Board observes the Veteran underwent a VA examination in May 2013.  Following an examination of the Veteran, the examiner diagnosed him with a degenerative joint and disc disease of the cervical spine, with bilateral neural foramina stenosis.  The Board also notes an April 2012 MRI, which was performed at the Gainesville VAMC.  This test revealed multi-level degenerative joint and disc disease, as well as a central disc herniation at the L4-L5 level.  During the Veteran's May 2013 VA examination, the examiner concluded the Veteran's cervical spine disability was less likely than not caused by his service-connected lumbar spine disability.  In support of this conclusion, the examiner vaguely indicated the "medical literature reveals no relationship" between the two disabilities.  The Board finds the examiner's referral to uncited medical literature unpersuasive.  In this case, the Veteran has been diagnosed with degenerative arthritis of the lumbar spine.  The examiner wholly failed to explain how or why this disability could not have, over time, resulted in deterioration and degeneration of the cervical spinal segments.  As such, the Board finds a new examination and medical opinion is necessary.  Additionally, during the Veteran's November 2016 Board hearing, the Veteran's representative asserted the currently diagnosed cervical spine disability may have been incurred during service.  This newly raised theory of entitlement has also not been addressed. 

Acquired Psychiatric Disorder

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board initially notes the Veteran underwent a VA examination in May 2013.  In the course of his examination, the examiner determined the Veteran satisfied the diagnostic criteria for an adjustment disorder.  Thereafter, the examiner indicated the Veteran's psychiatric disorder was the result of his inability to maintain employment and fear of losing his home.  However, the examiner also determined the Veteran's psychiatric manifestations were less likely than not caused by or the result of his service-connected back disorder.  In this regard the examiner puzzlingly explained that the Veteran's onset of psychiatric symptoms were "too far removed from his service connected condition to be reasonably connected."  The Board is mystified by this seemingly irrational conclusion, as the Veteran's service-connected back disability has clearly worsened over time, and the examiner wholly failed to explain how or why his deteriorating back disability could not have resulted in both his inability to work and his psychiatric manifestations.  The examiner also fully missed the mark with respect to the issue of aggravation.  In particular, she determined that she could not answer the question of aggravation, because the Veteran had no history of a psychiatric disorder prior to service; however, the issue of a pre-service psychiatric disorder has never been raised in this case.  Based on these overwhelming insufficiencies, the Board has afforded the examiner's medical opinion only the slightest probative value.  

The Board has also reviewed the report of a private psychiatric telephone evaluation performed by Dr. J.R. in April 2017.  In the course of his assessment, the clinician diagnosed the Veteran with a pain disorder.  However, Dr. J.R. then went on to find the Veteran's "psychological disability is at least as likely as not to have to have [sic] originated during his time in military service, and is, in fact, more likely to be related to these experiences than not."  The examiner failed to explain how or why he determined the Veteran's current psychiatric disorder originated during his military service, and the Board notes that during the Veteran's November 2016 hearing the Veteran's representative expressly denied a direct incurrence theory of causation for the Veteran's psychiatric disorder.  Therefore, the Board finds a new VA examination and medical opinion is necessary prior to final adjudication of this matter, as a new examination will likely clarify the above-noted inconsistencies.  Further, while in remand status, the Veteran is encouraged to obtain an addendum statement from Dr. J.R., which explains how and why he came to the conclusion that the Veteran's psychiatric disorder was incurred in service.  

Lumbar Spine 

In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent a VA examination in March 2015; however, the examiner failed to conduct Correia compliant testing.  Additionally, the Board notes the Veteran reported bilateral lower extremity radiating pain, swelling and numbness during his November 2016 Board hearing; however, the March 2015 examiner curiously indicated the Veteran does not exhibit radicular pain or other signs or symptoms of radiculopathy.  The examiner wholly failed to explain why the Veteran would be experiencing these symptoms in the absence of a lumbar-related neurological impairment.  Further, the examiner stated the Veteran has not experienced any incapacitating episodes of intervertebral disc syndrome; however, the Veteran has indicated that he has indeed experienced several incapacitating episodes, some of which required prescribed bed rest by his treating physician at the Gainesville VAMC.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination.  

TDIU

Next the Board notes that the Veteran has asserted he is unable to work because of his lumbar spine disorder.  VA will grant a total disability rating based on individual unemployability (TDIU) when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  If there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Disabilities resulting from a common etiology will be considered a single disability.  Id.

The Veteran's herniated lumbar spine is presently rated as 40 percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5293.  Because the Veteran's lumbar spine disability rating is 40 percent, the schedular criteria for TDIU-on the basis of a single disability-have not been met.  Nonetheless, where the percentage requirements for TDIU are not met, a total disability rating may be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service.  Id.  

The evidence of record shows the Veteran does not have a college degree, and worked as a heavy equipment operator for 12 years prior to 2011, when he indicated his lumbar spine disability precluded his employment.  In a March 2012 VA Form 21-8940, the Veteran denied having any other education or training.  Additionally, in September 2014 the Veteran provided a letter from his treating physician at the Gainesville VAMC, which indicated he is unable to work as a result of his back disability.  Further, the Board also notes the Veteran has been awarded social security disability insurance (SSDI) since October 2011 from the Social Security Administration (SSA).  Interestingly, the SSA found the Veteran was unable to obtain or maintain substantially gainful employment primarily as a result of his back disability.  In sum, the Board finds there is very plausible evidence which suggests the Veteran is unable to secure and follow a substantially gainful occupation due to his lumbar spine disorder.  Therefore, if following the above-noted VA examinations the Veteran still does not satisfy the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a), the claim must be referred to the Director of Compensation Service for extraschedular approval.  

Special Monthly Compensation

By way of a March 2017 rating decision, the RO denied the Veteran's claim for entitlement to special monthly compensation (SMC).  In June 2017, the Veteran submitted a timely notice of disagreement as to the denial of this collateral benefit.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to this notice of disagreement.  As such, the matter must be remanded for the originating agency to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Finally, the Board notes the Veteran's claim for a SMC rating is intrinsically intertwined with the above-noted appellate issues, such that a decision on this issue must remain in abeyance at this time.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, an SOC on the issue of entitlement to special monthly compensation based on the need for aid and attendance of another person or at the housebound rate should be issued to the Veteran and his representative. The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.

3.  Afford the Veteran an examination by a VA physician with sufficient expertise to determine the etiology of the Veteran's cervical spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect whether any cervical spine disability diagnosed during the pendency of this appeal, at least as likely as not (a 50 percent probability or greater): 

a)  originated during his period of active service or is otherwise etiologically related to his active service, to specifically include as a result of the wrenching injury the Veteran sustained in service, which caused his service-connected thoracolumbar spine injury; 

b)  was caused by his service-connected thoracolumbar spine disability; or

c)  was permanently worsened by his service-connected thoracolumbar spine disability. 

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of his cervical spine manifestations.   

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran also should be afforded an examination by a VA psychiatrist or psychologist, who has not previously examined the Veteran, to determine the etiology of all acquired psychiatric disorders present during the period of the claim, to specifically include an adjustment disorder, depressive disorder and pain disorder.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim. 

With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder: 

a)  was caused by the Veteran's service-connected thoracolumbar spine disability; or

b)  was permanently worsened by his service-connected thoracolumbar spine disability. 
 
In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning the onset, frequency and severity of his psychiatric manifestations. 

A complete rationale must be provided for any opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

Finally, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected lumbar spine disability, to include the medications taken for this disability.  The types of impairments the examiner must address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's lay statements. 

In addition, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected lumbar spine disability alone is sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

6.  If following the Veteran's above-noted examinations, he still does not satisfy the schedular criteria for entitlement to a TDIU rating, the case must be referred to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  The electronic claims file must be made available to the Director of Compensation Service.  

7.  Then undertake any other development determined to be warranted.

8.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


